UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

COLIN ANTHONY ABSOLAM,
                                              Petitioner,
                                                                       Case # 20-cv-6029-FPG
v.
                                                                       DECISION AND ORDER
WILLIAM P. BARR, et al.,
                                              Respondents.


                                        INTRODUCTION

       Petitioner Colin Anthony Absolam brought a petition for a writ of habeas corpus and a

motion for emergency stay of removal pursuant to 28 U.S.C. §§ 1651 & 2241. ECF Nos. 1, 2. On

January 17, 2020, the Court denied Petitioner’s emergency stay of removal and dismissed the

Petition. ECF No. 6. The Petition challenged Petitioner’s final removal order and the Court lacks

jurisdiction to review such orders of removal. See 8 U.S.C. §§ 1252(a)(5), 1252(g).

       Petitioner now moves to proceed in forma pauperis in his appeal before the United States

Court of Appeals for the Second Circuit. ECF No. 11. He also moves again for a stay of his

removal (ECF No. 10) and for appointment of pro bono counsel (ECF No. 12). Petitioner appears

to have filed these motions in the Second Circuit. For the following reasons, Petitioner’s motions

are DENIED.

                                          DISCUSSION

       Federal Rule of Appellate Procedure 24 provides that a litigant who wishes to appeal in

forma pauperis must file a motion in the district court setting forth his inability to pay fees and

costs, the claims to redress, and the issues on appeal. Fed. R. Civ. P. 24(a)(1). Petitioner has done

so. However, the Court denies Petitioner’s motion because the Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an appeal would not be taken in good faith. As explained in the Decision



                                                 1
and Order, the Court lacks jurisdiction to adjudicate the Petition or the emergency stay of removal.

Accord Galvez v. Sec’y, U.S. Dep’t of Homeland Sec., No. 05-CV-2836 (ENV), 2010 WL

2653377, at *3 (E.D.N.Y. June 24, 2010) (concluding that the court did not have jurisdiction to

adjudicate the petition because it was an attack on Petitioner’s final order of removal and certifying

“pursuant to 28 U.S.C. § 1915(a) that any appeal from this Memorandum and Order would not be

taken in good faith and therefore in forma pauperis is denied for the purpose of any appeal”).

       Petitioner’s motions to stay and for appointment of pro bono counsel are also denied. “It

is well-settled that the filing of a notice of appeal confers jurisdiction on the court of appeals and

divests the district court of control over those aspects of the case involved in the

appeal.” Independent Living Aids, Inc. v. Maxi-Aids, Inc., 208 F. Supp. 2d 387, 392 (E.D.N.Y.

2002) (internal quotation marks omitted).

                                          CONCLUSION

       For the foregoing reasons, Petitioner’s motion to proceed in forma pauperis (ECF No. 11),

motion for a stay of removal (ECF No. 10), and motion for appointment of pro bono counsel (ECF

No. 12) are DENIED. Although it appears that the motions were filed in the Second Circuit, the

Clerk of Court is directed to forward a copy of this Order to the Second Circuit Court of Appeals,

pursuant to Federal Rule of Appellate Procedure 24(a)(4).

       IT IS SO ORDERED.

Dated: January 28, 2020
       Rochester, New York
                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                  2
